Order entered January 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00496-CR

                         AQUILINO ABONZA MEDINA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-31605

                                            ORDER
       The Court has before it appellee’s January 17, 2014, “State’s Combination Motion to

Accept Contemporaneously-Tendered Response Brief and to Permit State to Present Oral

Argument.” We GRANT the State’s motion to file appellee’s brief, and we ORDER the Clerk

to file appellee’s brief. Further, we GRANT the State’s motion to permit the State to present

oral argument at the oral submission of this appeal.


                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE